Citation Nr: 1105817	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to an initial disability evaluation in excess of 
20 percent for muscle strain of the low back with degenerative 
changes.

3.  Entitlement to an initial compensable rating for left ear 
hearing loss.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle fracture with degenerative changes and 
a scar.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 
1980, from April 1981 to February 1992, and from February 1994 to 
February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2005 and January 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In May 2008, the Veteran testified before the undersigned Acting 
Veterans Law Judge at the RO.  A transcript of the hearing has 
been associated with the claims file.  

In October 2008, the Board remanded the issues on appeal for 
additional development.  Since that time, the development has 
been completed and the issues are, once more, before the Board 
for adjudication.

For the reasons set forth below, the issue of entitlement to 
service connection for a bilateral hand disability, to include as 
a result of an undiagnosed illness, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The service-connected muscle strain of the low back and 
arthritis (low back disability) is manifested by some limitation 
of motion and pain.  However, limitation of flexion of the 
thoracolumbar spine to 30 degrees or less and favorable ankylosis 
of the entire thoracolumbar spine have not been shown.  

2.  The Veteran has shown no worse than Level I hearing loss in 
his left ear.

3.  The Veteran's right ankle disability is manifested by mild 
limitation of motion with pain and degenerative changes, and 
superficial scars from a prior ankle surgery.

4.  Although the Veteran has not met the schedular criteria for 
TDIU, the competent evidence of record shows that his service-
connected disabilities prevented him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the service-connected muscle strain of the low back 
with degenerative changes have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2010).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of a right ankle fracture with 
degenerative changes and a scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2010).
4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, 
with respect to the issue of entitlement to TDIU, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

With respect to the remaining issue adjudicated herein (the 
Veteran's increased rating claims), the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  

Specifically, under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it must notify 
the claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence the 
claimant is expected to provide.  38 C.F.R. § 3.159 (2009).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  
With respect to the increased rating claims adjudicated herein, 
prior to adjudication of the claims, a letter sent to the Veteran 
in July 2004 fully satisfied the duty to notify provisions of  
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate these issues; 
what information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, but 
that it was his responsibility to provide VA with any evidence 
pertaining to this claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Accordingly, the Board 
finds that the procedural requirements of the law pertaining to 
VA's duty to notify the Veteran have been satisfied.  No further 
due process development of notification of this increased rating 
claims is required.  

With respect to the Veteran's claim for an increased rating for 
his service-connected right ankle disability in particular, a 
November 2008 letter informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  The Veteran was notified that such 
evidence may consist of doctor statements (including information 
regarding pertinent physical and clinical findings), radiographic 
study results, and the dates of relevant examinations and tests.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  [The timing defect of this additional correspondence 
was cured by the RO's subsequent readjudication of the Veteran's 
appeal and issuance of a supplemental statement of the case in 
September 2010.]  

With respect to the Veteran's claims for increased ratings for 
his service-connected low back and left ear hearing loss in 
particular, because these issues were initially ones for service 
connection, which have been granted, VA's obligation to notify 
him was met as the underlying claims for service connection were 
obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, any deficiency in the notice provided is 
not prejudicial to the Veteran.  

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran was 
afforded pertinent VA examinations in December 2004 and April 
2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that, 
collectively, the VA examinations obtained in this case are 
adequate as they were predicated on a review of the claims folder 
and medical records contained therein; contain a description of 
the history of the disabilities at issue; and document and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

The Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In sum, 
the facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 
3.159.  Thus, the Veteran will not be prejudiced by the Board's 
proceeding to adjudicate the merits of the Veteran's increased 
rating claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not warranted in 
this case.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and determine 
the level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including during flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

      A.  Low Back Disability

In this case, the Veteran's current low back disability is 
evaluated as 20 percent disabling under Diagnostic Code 5237.  
The Veteran contends that his disability is more severe than the 
currently assigned rating.  The Board finds, however, that the 
pertinent medical findings, as shown in the examinations 
conducted during the current appeal and VA treatment records 
directly address the criteria under which this service-connected 
disability is evaluated and are, thus, more probative than the 
subjective evidence of complaints regarding the severity of the 
pertinent symptomatology.  

Under the General Rating Formula as applicable to the Veteran's 
service-connected low back disability, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine at 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2010).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  Id. 
at Note 2; see also Plate V.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  The 
combined range of motion range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.  
Id.  Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).

Intervertebral disc syndrome is rated under the General Rating 
Formula or under the Formula For Rating Intervertebral Disc 
Syndrome Based On Incapacitating Episodes (Formula for Rating 
Incapacitating Episodes), whichever method results in the higher 
evaluation when all disabilities are combined.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243; see also 38 C.F.R. § 4.25 (2010).  
Under the Formula for Rating Incapacitating Episodes, a 40 
percent evaluation is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, and a 60 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Incapacitating Episodes, Note (1).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO, Diagnostic Code 5237.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5237 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue (a lumbar spine disability), rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See Diagnostic Codes 5235 to 5243.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5237.  

A September 2004 VA treatment record noted back pain without 
neurology, tenderness, swelling, and normal reflexes.  

In December 2004, the Veteran was afforded a VA examination of 
the spine.  The Veteran reported pain and limitation of motion in 
the low back with occasional, painful flare-ups.  On examination, 
the examiner noted no pain on palpation and no muscle spasms or 
tenderness.  There was pain on deep palpation of the sacroiliac 
joint.  Gait was noted to be normal and tandem walking was 
steady.  Range of motion findings showed forward flexion 
restricted to 45 degrees due to pain, extension to 15 degrees due 
to pain, lateral flexion to 35 degrees due to pain, and rotation 
to 30 degrees bilaterally due to pain.  The examiner noted that 
repetitive range of motion caused increased pain without evidence 
of weakness, fatigue or lack of coordination, but he further 
noted that the Veteran was not able to do the testing 
repetitively enough to demonstrate such factors, due to pain. 

A February 2005 VA treatment record noted low back pain with 
nerve root impingement.  A July 2006 record noted radiating low 
back pain.  A February 2007 private medical record noted a 
diagnosis of chronic low back pain with radiculopathy and disc 
herniation.  A September 2007 report also note the Veteran's 
complaints of radiating pain in the low back.  A June 2008 VA 
progress report noted worsening low back pain with tenderness on 
palpation.  In a September 2008 private medical evaluation 
report, it was noted that the Veteran's range of motion in the 
lumbar spine was limited to 30 degrees flexion and extension.  
The examiner noted the Veteran's use of a cane for mobility and 
that he could not carry, lift, or stand or walk  for prolonged 
periods of time.

In April 2010, the Veteran was afforded a VA examination of the 
spine.  On examination, the Veteran reported symptoms as noted 
above, to include painful flare-ups, chronic, radiating pain, 
tenderness, stiffness, and use of a cane for mobility, without 
symptoms of redness, weakness, or instability in the back.  He 
also reported radiating pain to the lower extremities and 
indicated that the disability negatively impacts his daily 
activities and ability to work.  The Veteran reported full 
control of bowel and bladder and sacral sensation was noted to be 
intact.  On examination, the examiner reported flexion to 40 
degrees with pain, extension to 15 degrees with pain, bilateral 
bending to 10 degrees with pain, and bilateral rotation to 20 
degrees with pain.  The Veteran refused repetitive range of 
motion testing due to pain.  Straight leg raises were negative 
bilaterally and negative with dorsiflexion of either foot.  

Upon review of the medical evidence, the Board finds no support 
for assignment of a higher evaluation under the law for the 
orthopedic manifestations of the Veteran's service-connected low 
back disability.  The Veteran does not exhibit forward flexion of 
the thoracolumbar spine 30 degrees or less or ankylosis of his 
entire thoracolumbar spine.  In this regard, the Board 
acknowledges that a September 2008 private examination 
demonstrated limitation of flexion and extension of the Veteran's 
lumbar spine to 30 degrees.  However, VA examinations conducted 
in December 2004 and April 2010 reflected limitation of flexion 
of the Veteran's lumbar spine to 45 degrees and 40 degrees 
(respectively).  Accordingly, the Board finds that the overall 
competent evidence of record does not reflect limitation of 
flexion of the Veteran's lumbar/thoracolumbar spine to 30 degrees 
or less.  

The Board does acknowledge consideration of additional functional 
impairment due to factors such as pain, weakness and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. 
App. at 206-07.  Regarding range of motion, the evidence of 
record indicates that the Veteran had pain upon range of motion 
testing and decreased range of motion upon repetition.  However, 
the Board notes that painful motion and limitation of motion due 
to pain have already been contemplated by the Veteran's current 
20 percent disability rating.  Therefore, an increased rating on 
this basis, is not permissible.  See 38 C.F.R. § 4.14 (2010).  

Therefore, the Veteran's subjective complaints have been 
contemplated in the current rating assignment.  The overall 
evidence does not reveal a disability picture most nearly 
approximating a 40 percent evaluation even with consideration of 
whether there was additional functional impairment due to DeLuca 
factors.

The Board has also considered whether a higher evaluation is 
warranted under other diagnostic codes.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1995).  A higher evaluation is not warranted 
under Diagnostic Code 5243 for intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  The Veteran does 
not satisfy the criteria for an increased rating under DC 5243 
because, although the Veteran has reported experiencing periods 
of flare-ups during the appeal period, the record does not show 
documented periods of acute signs and symptoms that required bed 
rest prescribed by a physician and treatment by a physician.  The 
record contains no supporting objective documentation in this 
regard.

With regard to the arthritis of the lumbar spine, it is rated 
based on limitation of motion under the appropriate diagnostic 
codes for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  As indicated above, an increased 
evaluation is not warranted based on limitation of lumbar spine 
motion.  Therefore, in this case, an increased rating is not 
warranted.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's lumbar 
spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, 
Note (1).  Based on the evidence of record, the Board finds that 
separate ratings for neurological symptoms related to the 
Veteran's service-connected low back disability are not 
warranted.  Specifically, the April 2010 VA examination 
demonstrated intact sacral sensation.  The additional medical 
evaluations of record do not refute this finding.  

The Board concludes that the preponderance of the evidence is 
against the claim for an initial increased rating for the 
service-connected low back disability at any time during the 
appeal period.  The benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, supra; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In reviewing the Veteran's claim for a higher rating for his 
service-connected lumbar spine disorder, the Board has also 
considered whether he is entitled to a greater level of 
compensation on an extraschedular basis.  Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's lumbar spine 
disability with the established criteria found in the rating 
schedule for spine disabilities shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  Therefore, the Board finds that referral for an 
extraschedular evaluation is not warranted.  

      B.  Left Ear Hearing Loss

In this case, the Veteran contends that his current left ear 
hearing loss is more severe than the currently assigned 
noncompensable disability evaluation.  The Board finds, however, 
that the pertinent medical findings, as shown in the examinations 
conducted during the current appeal and VA treatment records 
directly address the criteria under which this service-connected 
disability is evaluated and are, thus, more probative than the 
subjective evidence of complaints regarding the severity of the 
pertinent symptomatology.  

The Rating Schedule provides rating tables for the evaluation of 
hearing impairment.  Table VI assigns a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
percent speech discrimination and the puretone threshold average 
(the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four).  38 C.F.R. § 4.85 (2010).  Table VII is 
used to determine the percentage evaluation by combining the 
Table VI Roman numeral designations for hearing impairment in 
each ear.  Id.  When evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned in audiometric evaluations.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2010).  Each ear is evaluated separately.  Id. 

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 C.F.R. § 
4.86(b) (2010).  That numeral is then elevated to the next higher 
Roman numeral.  Id.  Each ear is evaluated separately.  Id.
In December 2004, the Veteran was afforded a VA audiological 
examination.  Puretone threshold, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
65
65

The puretone average was 43 decibels and speech audiometry 
revealed speech recognition ability of 100 percent.  Findings 
showed moderate to severe high frequency hearing loss in the left 
ear.  

In April 2010, the Veteran was afforded a second VA audiological 
examination.  Puretone threshold, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
35
65
65
The puretone average was 45 decibels and speech audiometry 
revealed speech recognition ability of 96 percent.  Findings 
showed mild to severe sensorineural hearing loss in the left ear.  

Applying the above mentioned audiological test results to Table 
VI yields a Roman numeral value of I for the left ear.  A Roman 
numeral value of I is also assigned to the Veteran's nonservice 
connected right ear.  Applying these values to Table VII, results 
in a noncompensable disability evaluation.  The Board notes that 
the 38 C.F.R. § 4.86(a) provision for exceptional patterns of 
hearing impairment is not applicable in this case.  The Veteran's 
left ear hearing loss does not meet the criteria for an initial 
compensable rating.  

Based on the audiological findings above, the Board finds that 
the RO has applied the rating schedule accurately and that there 
is no basis under the applicable criteria for the assignment of a 
compensable evaluation under Diagnostic Code 6100.  Thus, the 
Veteran's request for a compensable rating for left ear hearing 
loss must fail.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the evidence does not show that the Veteran's disability 
has been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating Disabilities.  
The Veteran's impaired hearing has not necessitated frequent 
periods of hospitalization; and has not otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an initial compensable rating at any time 
during the appeal period.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

      C.  Right Ankle Disability

In this case, the Veteran's current right ankle disability is 
evaluated as 10 percent disabling under Diagnostic Code 5271 
which contemplates limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, DC 5271 (2010).  The Veteran contends that his 
disability is more severe than the currently assigned rating.  
The Board finds, however, that the pertinent medical findings, as 
shown in the examinations conducted during the current appeal and 
VA treatment records directly address the criteria under which 
this service-connected disability is evaluated and are, thus, 
more probative than the subjective evidence of complaints 
regarding the severity of the pertinent symptomatology.  

Diagnostic Code 5271 provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and for a maximum 
20 percent rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271.

For VA purposes, normal plantar flexion of the ankle is from 0 to 
45 degrees and normal dorsiflexion of the ankle is from 0 to 20 
degrees. 38 C.F.R. § 4.71a, Plate II. The available medical 
evidence does not show that the Veteran had significant loss of 
plantar flexion or dorsiflexion of the right ankle.  Because the 
Veteran's right ankle disability is not characterized by marked 
loss of range of motion, an increased rating under DC 5271 is not 
warranted.

X-ray reports from December 2004, January 2005 and February 2005 
show evidence of degenerative changes in the right ankle.

A December 2004 VA bone scan report noted distal right fibular 
osteochondroma, periosteal reaction and a stress fracture in the 
right ankle.  

In December 2004, the Veteran was afforded a VA examination of 
the right ankle.  The Veteran reported pain in the ankle, 
aggravated by prolonged standing.  He indicated that pain was 
worst in the morning and subsided thereafter.  He also indicated 
that he was currently relatively pain free but noted occasional 
swelling when the ankle gets aggravated.  The Veteran noted that 
his ankle was partially the cause of his unemployability.  On 
examination, the examiner noted asymptomatic surgical scars on 
the ankle.  He indicated slight pain on palpation of the medical 
side of the malleolus bone and the anterior portion of the ankle.  
Muscle strength and toe strength were noted to be normal.  Range 
of motion testing showed dorsiflexion to 20 degrees, plantar 
flexion to 45 degrees, and rotation to 360 degrees with slight 
difficulty, but no increased pain.  Repetitive testing showed a 
slight increase in pain with fatigue and lack of endurance.

In April 2010, the Veteran was afforded a second VA examination 
of the right ankle.  On examination, the Veteran denied right 
ankle pain, but reported a clicking sound periodically, as well 
as a slight tingling in the great toe, radiating to the ankle.  
He also noted that the scar was itchy and tingly and reported 
flare ups with a tingling sensation in the toes every couple of 
months.  The examiner noted that the Veteran wore an ankle brace 
every few months and used a cane daily, secondary to his lumbar 
spine condition.  On examination of the ankle, the examiner noted 
no redness, warmth, tenderness, or effusion in the right ankle.  
The Veteran had decreased plantar flexion with stiffness, but no 
pain.  Otherwise, range of motion was full and without pain.  
Additionally, there was a notation of no pain with repetitive 
range of motion, no increased weakness, decreased endurance, or 
incoordination on repetitive testing.  A foot examination showed 
normal findings.  The examiner noted scars on the medial and 
lateral aspects of the right ankle.  Both scars were noted to be 
superficial in nature with no signs of inflammation, ulceration, 
edema, or keloid formation.  There was also no adherence to 
underlying tissue, no sloughing, decreased range of motion, or 
decreased function secondary to the scars.  The examiner found 
with no pain on palpation.  The medial scar was 3 cm long and 4 
mm wide with a 1 mm elevation.  The lateral scar was 8 cm long 
with no elevation or depression. 

X- ray findings of the right ankle showed distal fibula an distal 
tibia that the examiner opined likely represented benign bone 
lesions such as osteochondroma.  A right foot x-ray report showed 
calcaneal spurring at the insertion site of the Achilles tendon, 
otherwise normal.  The impression was right ankle fracture with 
subsequent surgical repair and residual pain with scar and 
complaints of itching.  The examiner opined that limited plantar 
flexion in the right ankle may interfere with industrial 
employment, such as using steps or a ladder.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected right ankle disability is manifested 
by no more than mild ankle limitation of motion, including as a 
result of pain and stiffness. The VA examination findings in this 
case are persuasive.  In this regard, testing shows that, at 
worst, the ankle showed a mild limitation of motion with some 
pain and stiffness, but no additional measurable limitation.  
Therefore, the Board finds that entitlement to a rating in excess 
of 10 percent must be denied.  

Additionally, the Board finds a rating higher than the 10 percent 
already assigned, is precluded under the tenets of DeLuca.  In 
this regard, the current 10 percent disability rating 
contemplates the Veteran's right ankle symptoms noted in the 
December 2004 VA examination report, to include limitation of 
motion with pain, fatigue and lack of endurance.  Notably, a more 
recent April 2010 VA examination report was negative for any 
DeLuca factors, thus a worsening of the Veteran's symptomatology 
of the right ankle, which would warrant an increased disability 
evaluation, is not warranted.  After a thorough review of the 
Veteran's claims file, the Board concludes that the 10 percent 
rating currently assigned adequately compensates the Veteran for 
the mild functional limitation as well as his complaints of pain 
and tingling in the right ankle.

With regard to the arthritis of the right ankle, impairment 
associated with such pathology is rated based on limitation of 
motion under the appropriate diagnostic codes for the specific 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  
As indicated above, an increased evaluation is not warranted 
based on limitation of motion or the right ankle.  Therefore, in 
this case, an increased rating is not warranted.

The Board has also considered the applicability of other 
Diagnostic Codes.  However, there is no evidence of ankylosis 
(Diagnostic Code 5270 and 5272); malunion of oscalcis or 
astragalus, with marked deformity (20 percent under Diagnostic 
Code 5273); or astragalectomy (20 percent under Diagnostic Code 
5274).  Additionally, the Board finds that the Veteran is not 
entitled to a rating in excess of 10 percent under the diagnostic 
criteria pertaining to impairment of the tibia and fibula. See 38 
C.F.R. § 4.71a, DC 5262.  While the Board has determined that the 
Veteran has a moderate right ankle disability, there is no X-ray 
evidence of malunion of the tibia and fibula. As such, a rating 
in excess of 10 percent is not warranted pursuant to each these 
additional sections. 

Further, his surgical scars were deemed superficial in nature and 
did not contribute to any additional limitation of motion or 
function.  Thus, a separate compensable rating based on residual 
scarring is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 
7804 & 7805.  

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's right ankle disability did not 
warrant a rating in excess of 10 percent disabling for the period 
under consideration.  The preponderance of the evidence is 
against the claim, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, there is no evidence that the manifestations of the 
Veteran's right ankle disability are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU Claim

With regard to the Veteran's claim for a TDIU, the Board finds 
that the criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have been met.  38 C.F.R. § 4.16 (2010).  In this case, the 
Veteran contends that he is unable to work primarily due to his 
service-connected low back and right ankle disabilities.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war. 

The Court has held that, in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment. The question is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
actually find employment.  Id.

Here, the Veteran contends that his service-connected 
disabilities render him unemployable without regard to his 
nonservice-connected disabilities.  The Veteran is service 
connected with a compensable rating for a low back disability 
(20% from June 1, 2004), hypertension (10% from May 10, 1996), 
right ankle disability (10% from June 1, 2004), and tinnitus (10% 
from June 1, 2004).  The Veteran is noncompensably rated for 
service-connected left clavicle fracture residuals, 5th 
metatarsal fracture residuals, and left ear hearing loss.  These 
current ratings combine for a total combined schedular evaluation 
of 10%, effective from May 10, 1996 and 40%, effective from June 
1, 2004.  The Board acknowledges that the Veteran has not met the 
schedular criteria for a TDIU for the period on appeal.  38 
C.F.R. § 4.16(a) (2010).  

It is the established policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).

The ultimate question is whether the Veteran, in light of his 
service-connected disabilities, is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, supra.  When evaluating a 
TDIU claim, the Board must look to the circumstances in the 
Veteran's case, apart from any nonservice-connected condition and 
advancing age.  Id.  In considering the Veteran's prior work 
experience, education and skill level, the Board finds that the 
Veteran's service-connected disabilities prevent him from 
securing and following substantially gainful employment.  Based 
on a review of the record which shows a history of physically 
demanding work as a nurse and due to the combined effect of the 
Veteran's service-connected disabilities, the Board finds that a 
TDIU rating is warranted.  

The Veteran filed a claim for a TDIU in February 2005.  
Throughout the appeal period, he has been unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Specifically, the evidence of 
record shows that he has a history of working as a nurse, 
requiring prolonged standing and walking.  He is currently 
unemployed and has not worked since 2004.  He reported that he 
left his most recent employment as a nurse because he was not 
able keep up with the physical demands of the work and could not 
stand or walk for long periods of time or do the physical labor 
required of him.  

In this regard, the Board acknowledges that multiple treatment 
records indicating that the Veteran's work and physical 
activities should be restricted.  For example, a February 2007 VA 
physical therapy report indicated that the Veteran's current 
functional level was limited.  Likewise, a July 2007 private 
evaluation report noted that the Veteran was unable to complete 
any lifting at 10 pounds and must periodically alternate sitting 
and standing at interval not to exceed one hour.  A September 
2008 private treatment record also noted the Veteran's physical 
limitations.  In April 2010, a VA examiner opined that the 
Veteran would have difficulty with industrial or sedentary 
employment, due to his service-connected lumbar strain and 
arthritis of the lumbar spine.  He said that the Veteran would 
not be able to engage in any occupation, industrial or sedentary, 
that required prolonged walking over half a mile, prolonged 
sitting over one hour, repetitive bending, going up steps, or 
lifting more than 10 pounds.  He also noted that the Veteran's 
limitation of motion in the right ankle could interfere with 
climbing steps or using a ladder.  Additionally, treatment 
records indicate the Veteran uses a right ankle brace and a cane 
for ambulation.  

Of further significance to the Board in this matter is the 
Veteran's history of working long hours on his feet as a nurse.  
In reaching this conclusion, the Board finds the Veteran's 
contentions regarding his physical limitations to be competent.  
Of further importance are the results of the April 2010 VA 
examination highlighting the Veteran's many physical restrictions 
and limitations, due to his service-connected disabilities.  The 
Board finds the report persuasive as it was based on a complete 
physical examination of the Veteran and provided supported 
rationale.  In essence, the examiner opined that the Veteran's 
low back disability rendered him unemployable and that his right 
ankle disability further limits employability.  He did not 
provide a discussion of how each service-connected disability 
impaired the Veteran's ability to hold employment, nor did the 
examiner discuss each disability standing alone.  However, given 
the stated employment restrictions outlined by the most recent VA 
examiner as to the Veteran's most significant service-connected 
disabilities, the Board will therefore resolve any reasonable 
doubt on this point in the Veteran's favor.  Significantly, the 
disabilities which the examiner found to render the Veteran 
unemployable are service-connected.  

In conclusion, the Board has resolved reasonable doubt in the 
Veteran's favor and finds that his service-connected disabilities 
precluded him from engaging in substantially gainful employment.  
This portion of the Veteran's appeal is, therefore, granted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
ORDER

Entitlement to an initial rating in excess of 20 percent for 
muscle strain of the low back with degenerative changes is 
denied.

Entitlement to an initial compensable rating for left ear hearing 
loss is denied.

Entitlement to a rating in excess of 10 percent for residuals of 
a right ankle fracture with degenerative changes and a scar is 
denied.  

Entitlement to a TDIU is granted, subject to the regulations 
governing the award of monetary benefits.  


REMAND

Although further delay is regrettable, additional development is 
necessary to adjudicate the remaining issue on appeal.

In this case, the Veteran contends that he currently suffers from 
a bilateral hand disability that is related to service.  He 
indicated that he has experienced pain in the hands since one 
year subsequent to service discharge.  He avers that a bilateral 
hand disorder is related to his service during the Persian Gulf 
War and may be related to or a symptom of an undiagnosed illness 
resulting from such service.

The service treatment records show that the Veteran was treated 
for right hand pain after a fall in March 1984.  At the time, the 
Veteran indicated that he had fallen from a truck and injured the 
right hand.  The examiner noted swelling and tenderness in the 
hand but indicated that X-rays could not be taken because the 
machine was broken.  The examiner prescribed a bandage and ice 
application and diagnosed a right hand sprain.  Additionally, a 
December 1991 record shows treatment for a left thumb laceration.  

In April 2010, the Veteran was afforded a VA examination; 
however, the Board finds the VA examination report inadequate as 
it is based on inaccuracies in the record.  When VA undertakes to 
provide a VA examination or obtain a VA opinion it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the examiner 
provided a diagnosis of right hand de Quervain's tenosynovitis 
unrelated to service or an undiagnosed illness related to 
service.  However, in his explanation, the examiner stated that 
the Veteran had no treatment for, or injuries to, his right hand 
during service.  This is an incorrect statement.  As noted above, 
service records show that the Veteran sustained, and was treated 
for, a sprained right hand during service.  Further, the Board 
notes that the examination report is incomplete.  In this regard, 
the Veteran's appeal includes the bilateral hands, but the report 
shows an examination of the Veteran's right hand only.  Thus, a 
new VA examination is necessary in this regard.  

Accordingly, the Board finds a VA examination necessary in order 
to determine the Veteran's complete disability picture and to 
determine whether the Veteran's current bilaterally hand 
disability is related to service.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  As this case presents 
certain medical questions which cannot be answered by the Board, 
a VA examination must be conducted.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical evidence 
of record on these matters.  Thus, the Board concludes that 
further development of the issue remaining on appeal is required.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  


(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.	Accord the Veteran an appropriate VA 
examination to determine the nature and 
etiology of the bilateral hand disorder.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's post 
service medical records.  The examiner's 
review of the claims folder in conjunction 
with this evaluation should be annotated 
in the examination report.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should comment as to the 
likelihood (likely, unlikely, or at least 
as likely as not) that the bilateral hand 
disorder is causally or etiologically 
related to his active duty.  In answering 
this question, the examiner should 
consider the Veteran's contentions as well 
as evidence of in-service treatment for a 
right hand sprain in March 1984.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

If the Veteran's hand pain symptomatology 
cannot be attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability resulting 
from an undiagnosed illness related to the 
Veteran's Persian Gulf War service, or a 
medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms.  The examiner should 
describe the severity of such 
symptomatology.  

Complete rationale for all opinions 
expressed should be provided.  Also, a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

2.	Then, adjudicate the issue of entitlement 
to service connection for a bilateral hand 
disorder, to include as due to an 
undiagnosed illness.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


